UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAREN DANZY,
Plaintiff,

v. Case No. 1:17-cv-2083-RCL

IATSE LOCAL 22, et al.,

Defendants.

 

 

MEMORANDUM OPINION

 

Pro se plaintiff Daren Danzy sued defendant International ‘Alliance of Theatrical and Stage
Employees Local 22 (“Local 22”) and individual defendants Irving Chuck Clay, John Brasseux,

and Cathy Sonneborn, in their “official capacities” as Local'22 leadership: Am. Compl. ff 1, 4, 5;

ECF No. 18. Danzy alleges that defendants discriminated against him based on his race and:sex::- --

when they failed to refer him to “merited” jobs and suspended him. Now, defendants move for

summary judgment. See Defs.’ Renewed Mot. for Summ. J::(“Defs.’: Mot.”):25,; ECF Noi:122.: - -

Defendants argue that Danzy cannot proffer evidence to support-his claims and that they are: .

entitled to judgment as a matter of law. Jd. Despite the Court extending the deadline; Danzy did:
not timely respond. See Order, ECF No. 124. Upon consideration of the defendants’ filing,
applicable law, and the record herein, the Court will GRANT defendants’ motion for summary

judgment.
I. BACKGROUND

A. Factual Background!

| Local 22 is an unincorporated labor organization that represents employees in the
stagehand industry in the Washington, D.C. metropolitan area. Defs.’ Facts { 1. Local 22 maintains
a referral system, known as the Referral Hall, by which it refers stagehands, including Danzy, to '
employers who are signatories to Local 22’s collective bargaining agreement. Id. 1. Plaintiff
Danzy is a Black male who received employment referrals to work as a stagehand from 2002 to
2018. Id. <1, 3, 17.

| Local 22 administers the Referral Hall in accordance with Local 22’s Referral Rules and
Procedures (the “Referral Rules”). Jd. ] 4; see Decl. of Cathy Sonneborn (“Sonneborn Decl.”) Ex.

1, ECF No. 133-1 at 7. Local 22 maintains fours referral lists—the A, B, C, and D lists. Defs.’ .. .

Facts J 6. The Referral Rules require Local 22 to proceed alphabetically through each list when’... -

making referrals—so all qualified individuals on the A list are referred before all individuals on
the B list, and the B list referrals take place before moving to.the C. list., and.so on Jd.:§ 7.:The
Referral Rules also require individuals seeking work through the Referral Hall to report their work
availability to Local 22 every seven days. Id. ¥ 5.

Danzy, at all relevant times in this case, was a stagehand on the C ‘list. Jd..§ 13: Despite -:

opportunity to advance, Danzy never attempted to move up to the B list. Jd. q 14. Danzy “rarely”

 

' These facts are taken from Local 22’s “Statement of Material Facts Not in Dispute.” See Defs.’ Statement of Material
Facts (“Defs.’ Facts”), ECF No. 122. After Danzy missed his deadline to respond to defendants’ motion for summary .
judgment, the Court granted him additional time, considering his pro se status, and ordered Danzy to submit-his.
response by March 10, 2022, or risk conceding defendants’ facts. ECF No. 124; see Neal v. Kelly, 963 F.2d 453, 456
(D.C. Cir. 1992) (stating that district courts must inform pro se litigants that, on a motion for summary judgment-any: .
factual assertions submitted by the movant will be accepted as being true unless the pro se litigant submits a response).
Danzy did not respond to defendants’ filing and instead asked for an additional extension of time. ECF No. 125. Danzy .
did not show good cause, so the Court denied his request. ECF No. 128. The facts stated in defendants’ motion are.
accordingly considered undisputed. See Fed. R. Civ. P. 56(e)(2); Neal, 963 F.2d at 453. - '
informed Local 22 of his work availability. Jd. 418. Danzy also worked only “sporadically” for
Local 22—between 2002 and 2018, he earned $10,000 or more from Local. 22 referrals in only ..
three calendar years, and he never earned $20,000 or more in a calendar year. Jd. 17. Danzy was
sometimes unavailable to work during “seasonal high volume call” times like holidays. Id. $22. -

The Referral Rules establish procedures for addressing misconduct on a jobsite. Id. 25;
Sonneborn Decl. Ex. 1, ECF No. 133-1 at 7. While Local 22’s business agent, John Brasseux, can ~

unilaterally warn or suspend a stagehand for up to seven days, only the Local 22. Executive Board:

can suspend a stagehand from the Referral Hall for more than seven days. Jd. 925. And any’.

disciplinary action, like a suspension, must be approved by Local 22’s membership: Id: 41. © °° *

Local 22 received a misconduct complaint against Danzy in January 2017. Id. ]26.'The --:

complaint alleged that Danzy violently confronted multiple people while working at’ the:

Washington Convention Center on a Referral Hall job. Jd. Danzy threw his: work gloves at one

stagehand and threw fellow Local 22 stagehand Curren Bennett “to the ground.” Jd.

On January 26, 2017, Local 22 notified Danzy of the allegations. against him. Jd. §.27.:..':

Those charges were supplemented a week later after other stagehands accused Danzy. of sexually. . :

harassing them while they were working at the Washington Convention Center. Jd. One female
stagehand alleged Danzy had told her “you can find something better to do ‘with your: mouth” and

“T hope you taste as good as this cake.” Jd. J 31. More than one of the women stagehands working:

at the Washington Convention Center complained about Danzy’s inappropriate comments. Id... 2...) +>

On February 7, 2017, the Local 22 Executive Board held a disciplinary hearing for Danzy.’ : -
Id. 4 28. At the hearing, Brasseux, as the “charging” party, arid Danzy, as.the “charged” party, had
an opportunity to present evidence, call witnesses, examine witnesses, and cross-examine::

witnesses. Jd. § 29. The Executive Board also watched surveillance video from the incident. Id..
435. Danzy admitted to hitting another stagehand with his gloves and pushing Bennett to the
ground. Id. {| 34, 35, 37. Danzy gave no reassurance that he would not repeat his actions. and
insisted his actions were “rational.” /d. J] 38-39. Two women stagehands also testified about
Danzy’s sexual harassment. Jd. J 31.

The Local 22 Executive Board concluded that Danzy had engaged in sexual harassment
and acts of physical violence. Id. ¢ 40. The Executive Board recommended that Danzy be
suspended from the Referral Hall for one year, with his return contingent upon. the completion of
anger-management and sexual-harassment classes. Id. {| 41. The Executive Board presented its -
recommendation at the next Local 22 membership meeting on February 11, 2017; and Local 22
membership unanimously approved. Jd. 942. Danzy complied with the Executive -Board’s
requirements, has been readmitted into the Referral Hall, and has since been referred for positions.
Id. $45.

On August 31, 2017, Danzy filed a lawsuit in the Superior Court of the District of Columbia
against Local 22 and the three individual plaintiffs, alleging. retaliation, a hostile work.
environment, and race and sex discrimination. ECF No. 1; Am. Compl. ECF No. 18. On October -.

6, 2017, Local 22 removed the case to this Court. Jd. After five years of litigation,-only one:claim:

remains: a discrimination claim under Title VII of the Civil Rights Act of 1964..See Order Granting - "

Partial Dismissal, ECF No. 29 (dismissing retaliation and hostile work environment claims with

prejudice). Danzy contends that defendants unlawfully discriminated against him based on hisrace ~~

and sex when they (1) failed to refer him for jobs through the Referral Hall and (2):suspended him.

Defendants jointly move for summary judgment. Defs.’ Mot., ECF No. 122. Their motion. is now’: ...

ripe.
Il. LEGAL STANDARDS
A. Summary Judgment

Summary judgment is appropriate “if the movant shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). “A fact is material if it ‘might affect the outcome of the suit under the governing law,’ and.
a dispute about a material fact is genuine ‘if the evidence is such that a reasonable jury could return
a verdict for the nonmoving party.” Steele v. Schafer, 535 F.3d 689, 692 (D.C. Cir. 2008) (quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Courts construe facts and draw
inferences in favor of the nonmovant. Scott v. Harris, 550 U.S. 372, 380 (2007).

If a party fails to address another party's assertion of fact, Rule 56(e) states that a court .
may: “(1) give an opportunity to properly support or address. the fact; (2) consider the fact.
undisputed for purposes of the motion; (3) grant summary judgment if the motion and supporting
materials—including the facts considered undisputed—show that the movant is entitled to it; or.
(4) issue any other appropriate order.” Fed. R. Civ. P. 56(e). “[A]s the rule makes clear, [summary] ~
judgment is granted only after the District Court satisfies itself that the record and any undisputed:
material facts justify granting summary judgment.” Winston & Strawn, LLP.v. McLean, 843 F.3d:
503, 507 (D.C. Cir. 2016); see Celotex Corp. v. Catrett, 477 U.S. 3:17..323—24 (1986) (holding that

if, after “after adequate time for discovery,” the nonmoving party “fails to make a showing -

sufficient to establish the existence of an element essential to that party’s case, and on which that... -

party will bear the burden of proof at trial,” summary judgment is proper).
B. Title VII Discrimination Claims
Title VII of the Civil Rights Act of 1964 prohibits employers from “discriminat[ing]
against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.”
42 U.S.C. § 2000e-2(a)(1). Because direct evidence of discriminatory animus is rarely present,
Title VII discrimination claims are typically assessed under the burden-shifting framework found
in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Following this framework, the
employee carries “the initial burden under the statute of establishing a prima facie case” of
| discrimination. Jd. at 802. A plaintiff can establish a prima facie case of discrimination by showing
that: (1) he is a member of a protected class; (2) he has suffered an adverse employment action; .

and (3) the unfavorable action gives rise to an inference of discrimination. Nurriddin. v..Bolden,

818 F.3d 751, 758 n.6 (D.C. Cir. 2016) (quoting George v. Leavitt, 407 F:3d 405, 412 (D.C. Cir... _

2005)).

If the employee establishes a prima facie case of discrimination, the burden shifts to the
employer to articulate “some legitimate, nondiscriminatory reason” for the adverse- action. -
McDonnell Douglas, 411 U.S. at 802. The employer “must clearly set forth, through the
introduction of admissible evidence, the reasons for the [the action]” so as to “raise[] a genuine
issue of fact as to whether it discriminated against the plaintiff.” Texas Dep’t of Cmty. Affairs v.
Burdine, 450 U.S. 248, 255 (1981). |

If the employer offers legitimate, non-discriminatory reasons for the action, the question -.
of whether an employee has established a prima facie case is an “unnecessary sideshow” that drops.
away. Brady v. Off. of Sergeant at Arms, 520 F.3d 490, 494. (D.C. Cir: 2008). Instead, “in
considering an employer’s motion for summary judgment .. . the district court must resolve one
central question: Has the employee produced sufficient evidence: for a reasonable jury to find that

the employer’s asserted non-discriminatory reason was not the actual reason and that the employer. .

intentionally discriminated against the employee on the basis of race, color,.religion,.sex, or.

national origin?” Jd.
The employee may provide sufficient evidence to demonstrate pretext “either directly by
persuading the court that a discriminatory reason more likely motivated the employer or indirectly
by showing that the employer’s proffered explanation is unworthy of credence.” /d. at 255. Either
way, the plaintiff must show “both that [employer’s proffered] the reason was false, and that
discrimination was the real reason.” St. Mary’s Honor Center v. Hicks, 509 U.S. 503, 515 (1993).
Evidence of pretext may include “the employer’s better treatment of similarly situated employees. -
outside the plaintiff's protected group, its inconsistent or dishonest-explanations, its deviation from.
established procedures or criteria, or the employer’s pattern of poor treatment of other employees
in the same protected group as the plaintiff, or other relevant evidence that a jury could reasonably
conclude evinces an illicit motive.” Walker v. Johnson, 798-F.3d 1085, 1092 (D.C. Cir. 2015).

Til. DISCUSSION

Danzy’s complaint originally alleged that he suffered two adverse actions because of
defendants’ discrimination: (1) a lack of job referrals and (2) the 2017 suspension: Am. Compl.
Tl 12, 13, 30. Defendants deny that their actions were :discriminatory.. Regarding : referrals, :: :-
defendants argue that they always followed their Referral Rules. Defs,’ Mot: 13. As to the .
suspension, defendants contend that they suspended Danzy for violently. assaulting a fellow
stagehand and sexually harassing other stagehands. Jd. 14. Because the defendants have proffered...
legitimate, non-discriminatory reasons for the adverse actions, this Court need only. determine :
whether there is sufficient evidence on the record for a reasonable jury to conclude that these non-
discriminatory reasons are pretexts for unlawful discrimination. Hicks, 509 U.S. at 502. There is

not. No reasonable jury could find that defendants discriminated against Danzy. ..
A. No Reasonable Jury Could Find That Danzy Was Excluded From Referrals Due To
Racial Animus or Sexism :

Danzy’s first claim is that he was discriminated against and received a “reduction” in
referrals based on his race. Danzy Dep. 23:6-10, ECF No. 53-9'at 7. Defendants counter that they
complied with their objective Referral Rules in all interactions with Danzy and did not reduce his

referrals. Def.’s Mot 1. The record is devoid of any evidence that this legitimate, non-

discriminatory reason for Danzy’s allegedly low or “reduced”. referrals—compliance with.

objective rules that govern all referral-seekers—is a pretext for racial or sex discrimination. Hicks, — -
509 USS. at 502.

There are several ways to illustrate pretext. One way is to show an employer’s “better:

treatment of similarly situated employees outside the plaintiffs protected group.” Johnson, 798- - -

F.3d at 1092. But it is the plaintiffs duty to proffer similarly situated employees that received .

better treatment, Wheeler v. Georgetown Univ. Hosp., 812 F.3d 1109, 1115 (D.C. Cir. 2016), and):

Danzy has failed to proffer any comparators. Alternatively, an employer’s “pattern of poor ~~

treatment of other employees in the same protected group as” plaintiff.can provide evidence of...

pretext. Johnson, 798 F.3d at 1092 (emphasis added). But the record lacks evidence of a pattern of: :

a poor treatment of Black men or men in general. In fact, undisputed facts illustrate that Local 22... + +.

referred many “African-American stagehands” around high-volume call times.-Defs.’ Facts ff 23—.: -

24.

Perhaps most relevant here, an employer’s “deviation from established procedures or .

criteria” can serve as evidence of pretext for unlawful discrimination. Walker, 798 F.3d at 1092. ': »

Defendants steadfastly maintain that they complied with the Referral Rules in their interactions
with Danzy. Defs.’ Mot. 13. The Referral Rules require Local 22 to refer stagehands from the A‘

list and the B list before reaching the C list, the list Danzy is on. Defs.’ Facts Jf 7, 13. Danzy never’
attempted to move to a higher priority list. Jd. 14. And Danzy “rarely” called in to inform Local
22 of his availability, as required to receive referrals. Defs.’ Facts {J 5, 18; Sonneborn Decl. Ex.
1, ECF No. 122-3 at 13. He would call in during some “high volume” times, but only if he “wasn’t
traveling.” Danzy Dep. 90:9-10. And he was often traveling or working other jobs. Defs.’ Facts
{ 20. In his deposition, Danzy stated that a stagehand who “never did stagehand work a day in his
life” and could be “at best” a D-list stagehand was referred as much as Danzy. Danzy Dep. 60:13—.
18. But Danzy does not allege knowledge that this stagehand is.on the D list-or even that this .
stagehand told him he was on the D list. Danzy’s assumption, alone, cannot save him from.
summary judgment. While evidence need not be admissible at the summary-judgment stage, the’
evidence must be “capable of being converted into admissible evidence:” Greer v. Paulson, 505 -

F.3d 1306, 1315 (D.C. Cir. 2007) (quoting Gleklen v. Democratic Cong. Campaign Comm:, 199° -

F.3d 1365, 1369 (D.C. Cir. 2000). Pure speculation without personal knowledge is not admissible - --

evidence. Fed. R. Evid. 602.

In his deposition, Danzy also provides an incident of direct discrimination—he states that... :

he was called a racial slur. Danzy Dep. 23:6—-10. He does not say who called him a racial slur.’

Id. But “[e]vidence of discrimination ‘does not include stray remarks in the workplace, particularly... .:.:

those made by nondecision-makers or statements made by decisionmakezs: unrelated to the —
decisional process itself.’” Sewell v. Chao, 532 F. Supp. 2d. 126, 138 n.8(D.D.C. 2008), aff'd sub::

nom. Sewell v. Hugler, No. 08-5079, 2009 WL 585660 (D.C. Cir. Feb 25; 2009) (quoting Ayala—

Gerena v. Bristol Myers—Squibb Co., 95 F.3d 86, 96 (1st Cir. 1996)). While offensive, this single: —:

remark is not evidence of discrimination.
B. No Reasonable Jury Could Find That Danzy’s Suspension Was Due To Racial
Animus or Sexism

Danzy’s claims based on his suspension fail as well. Danzy was accused of. violently
assaulting a fellow worker, including attempting to “place him in a chokehold,” Decl. of John
Brasseux (“Brasseux Decl.”) J 12, ECF No. 122-1, and repeatedly sexually harassing a fellow
female stagehand, Defs.’ Facts § 31. Danzy’s assault was captured on surveillance video. Jd. 4 35.
After a full hearing with the Local 22 Executive Board, and upon a unanimous vote of Local 22
membership, Danzy was suspended for a year. Id. §[ 41-42. Beyond Danzy’s allegations of
animus in his complaint, there is no evidentiary support that his suspension was pretextual. He has

provided no evidence “that would allow a reasonable jury to conclude that the legitimate, non-

discriminatory reason asserted” for suspending him—defendants’ conclusion that he assaulted and. .

sexually harassed fellow stagehands—was pretextual. See Morris v. Carter Goble Lee, Inc., 113

F. Supp. 3d 289, 296 (D.D.C. 2015) (granting summary judgment .to an employer after finding no. .

evidence of pretext to rebut employer’s “reasonable and honest belief” that employee engaged in

specific misconduct).

The “legitimate and non-discriminatory nature of [Local 22’s] decision to suspend plaintiff .

is supported by the detailed process that [it] undertook to reach its: decision.” Anyasa v..United

States Capitol Police, 39 F. Supp. 3d 34, 41 (D.D.C. 2014). The Local 22 Executive Board

followed strict procedures and provided Danzy a full opportunity for a.hearing. Defs’. Facts Jf 28—

29. The hearing was recorded, and Danzy was permitted to present evidence, examine witnesses,

and cross-examine witnesses—including his accusers. Jd. {J 29-30. And even after the Local 22 |:

Executive Board made its decision, it could take no action before it secured the approval of Local |

22’s membership. Defs.’ Facts 41. The entirety of Local 22’s membership voted in support of

10
his suspension. Id. § 42. Moreover, in the hearing, Danzy admitted that he threw his gloves and
struck a stagehand, and that he “threw [Bennett] to the ground.” Defs.’ Facts 34-35.

Defendants have presented two incidents of severe workplace misconduct—assault and
sexual harassment. After a fair hearing, a finding that both these allegations of misconduct
occurred, a recommendation, and a vote of the entire Local 22 membership, they suspended Danzy.
There is no evidence to indicate that this legitimate, non-discriminatory reason is a pretext for
racial or sexist discrimination, and defendants are entitled to judgment as a matter of law.

IV. CONCLUSION

Defendants have proffered legitimate, non-discriminatory reasons for both adverse actions
that Danzy alleged. The record and undisputed facts do not support Danzy’s Title VI claim, and.
no reasonable juror could find that defendants discriminated against Danzy. Defendants are
entitled to judgment as a matter of law. The Court will GRANT defendants’ motion for summary
judgment. A separate order consistent with this memorandum will follow.

Kun c- Laaltte:

Date: 3/2. ¥/e.9- Royce C. Lamberth

United States District Judge

 

2 “Title VII claims brought against corporate officers in their ‘official capacity’ are dismissed as redundant,” Jones v.
Ottenberg’s Bakers, Inc., 999 F. Supp. 2d 185, 190 (D.D.C. 2013), so this disposition also involves dismissing claims
against the individual defendants.

11